DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the applicant seeks protection for a method, in part, requiring a remote commander and identifying at least one characteristic of at least one microphone of an RC.
Claim 11 recites the limitation "the RC" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  In contrast, claims 1 and 19 make clear a remote commander is the RC.  
Claim 11 recites the limitation "the characteristic" in the second to last line and  "the microphone" in the last line.  There is insufficient antecedent basis for these limitations in the claim, because it is not clear to which of the possibly plural characteristics and to which of the possible plural microphones is claimed.  For instance, refer to claim 18, where plural characteristics and microphones are positively recited, so it is still unclear to which “the characteristic” and “the microphone” refers to in claim 11.
Regarding claims 12-18, they are rejected for depending on claim 11.  These claims do not cure the deficiency of claim 11, and are therefore rejected for the same reasons.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 10-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over McPherson et al., US 2017/0374482 A1 (previously cited and hereafter McPherson), in view of Nackvi, US 2014/0161280 A1, and further in view of Rivlin et al., US 8,867,313 B1 (previously cited and hereafter Rivlin).
Regarding claim 1, McPherson discloses an audio playback device comprising a processor to determine the acoustic response of a room (see McPherson, abstract, ¶ 0036-0037, and figure 2, units 200, 202, and 204).  McPherson also teaches a control device, such as a smartphone, tablet, or other type of networked computer, where the control device has a microphone, and the control device uses a network interface to send commands, such as volume control and audio playback control to the one or more playback devices (see McPherson, ¶ 0053, 0055-0057, and figure 3, units 300, 306, and 310).  
Importantly, McPherson teaches the instant apparatus as one of the playback devices (see McPherson, ¶ 0036-0037 and figure 2, units 200, 202, and 204).  McPherson teaches the instant remote commander (RC) as a control device, which is also referred to as a network microphone device (NMD), because McPherson the microphone of the control device is one or more of the NMDs (see McPherson, ¶ 0053, 0072, and 0076, figure 3, units 300 and 310, and figure 5, units 512, 514, and 516).  Additionally, the RC, or control device, is also referred to as a controller device (CR) (see McPherson, ¶ 0053, 0058, 0072, and 0077, figure 3, units 300 and 308, figure 4, and figure 5, unit 522).  McPherson teaches retrieving information from the at least one RC, such as when the apparatus, comprising the playback device, outputs audio content and the RC, such as the smartphone, detects the playback, and the playback device stores detected audio as file for further processing (see McPherson, ¶ 0103-0114 and 0129, and figure 8).  
McPherson teaches a process of correcting the room response with further processing including microphone equalization (see McPherson, ¶ 0129).   However, McPherson does not explicitly disclose details of the microphone equalization process.
Nackvi discloses an audio signal correction and calibration for a room environment (see Nackvi, abstract).  Herein, Nackvi teaches the audio signal correction and calibration is an audio adjustment algorithm comprising the measurement of a room response and a microphone compensation operation (see Nackvi, ¶ 0034 and 0038).  Specifically, Nackvi teaches that the room correction is dependent on the frequency response of the microphone used for the measurement of the room response, such that Nackvi teaches the microphone compensation operation adjusts the measured room response by subtracting the non-flat frequency response of the microphone (see Nackvi, ¶ 0052).  Nackvi teaches that a calibrated microphone that has a nearly flat response (e.g., +/- 0.5 dB) over the audible frequency range (e.g., 20 Hz to 20 kHz) is desirable, and the “subtraction” of the non-flat microphone’s frequency response is used to correct the measured room response as if a microphone with a nearly flat response was used to measure the room response (see Nackvi, ¶ 0052-0053).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify McPherson with Nackvi for the purpose of correcting the measured room response with any microphone that varies from a non-flat frequency response (see McPherson, ¶ 0129 in view of Nackvi, ¶ 0052-0053).
Therefore, the combination makes obvious the features of a characteristic of the microphone including gain offsets from the characteristic, such as the variations from a flat frequency response of a microphone (see McPherson, ¶ 0129 in view of Nackvi, ¶ 0052-0053).  However, the combination of McPherson and Nackvi does not appear to teach the retrieval of “an associated identification (ID)” from the RC to retrieve a frequency response (i.e., the characteristic) of the microphone.
Rivlin discloses audio based localization (see Rivlin, abstract).  Specifically, Rivlin teaches a localization module that corrects the frequency of a microphone, where a microphone has frequency information stored in a database locally or remotely (see Rivlin, column 5, lines 38-49).  Additionally, Rivlin teaches the stored microphone frequency response data is stored using a data structure including a field for identifying the microphone and/or the mobile phone comprising the microphone (see Rivlin, column 5, line 49 - column 6, line 12 and figure 6, unit 604).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of McPherson and Nackvi with the teachings of Rivlin for the purpose of providing microphone equalization and improving the measured room response (see McPherson, ¶ 0129 in view of Nackvi, ¶ 0052-0053 and Rivlin, column 5, lines 40-48).
Therefore, the combination of McPherson, Nackvi, and Rivlin makes obvious:
“An apparatus comprising: 
at least one processor programmed with instructions to:” (see McPherson, ¶ 0036-0037 and figure 2, units 200, 202, and 204, where the playback device is an apparatus programmed with instructions to perform the following): 
“retrieve from at least one remote commander (RC) an associated identification (ID), the RC comprising at least one microphone and at least one transmitter to send commands to a TV or audio system;” (see McPherson, ¶ 0053, 0055-0058, 0072, and 0077, figure 3, units 300, 306, 308, and 310, figure 4, and figure 5, unit 522, where a controller device (CR) is the remote commander (RC), such as a smartphone, the RC has a microphone to detect sound, and the control device uses a network interface to send commands, such as volume control and audio playback control to the playback device; additionally, see McPherson, ¶ 0103-0114 and 0129, and figure 8, in view of Nackvi, ¶ 0052, and further in view of Rivlin, column 5, lines 38-65 and figure 6, makes obvious that the apparatus comprising the playback device outputs audio content and the RC, such as the smartphone, detects the playback and the playback device stores detected audio as file for further processing, where it is obvious to use an associated ID with the smartphone to enable the correct application of microphone correction information);   
“use the ID to retrieve at least one characteristic of the microphone and at least one gain offset corresponding to the characteristic; and” (see McPherson, ¶ 0129 in view of Nackvi, ¶ 0052-0053, and further in view of Rivlin, column 5, line 49 - column 6, line 12 and figure 6, where it is obvious to retrieve the microphone characteristic using the associated ID, where the microphone characteristic includes gain offsets to correct the microphone frequency response to a substantially flat frequency response); and  
“use the at least one characteristic to calibrate an audio system.” (see McPherson, ¶ 0102 and 0129-0130, where the audio system is calibrated to the determined room response, also see Nackvi, abstract, ¶ 0038 and 0052-0053).
Regarding claim 2, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “apparatus of claim 1, comprising the RC” (see McPherson, ¶ 0053 and 0072-0078,  figure 3, units 300 and 310, and figure 5, units 512, 514, 516, 532, 534, 536, and 538, makes obvious that the playback device (i.e., the instant apparatus) comprises the RC, such as the NMD).
Regarding claim 3, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “apparatus of claim 1, comprising the audio system” (see McPherson, ¶ 0053 and  0072-0078, figure 3, units 300 and 310, and figure 5, makes obvious that the playback device (i.e., the instant apparatus) comprises the audio system).
Regarding claim 4, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “apparatus of claim 1, wherein the processor is implemented in a smart device configured to wirelessly communicate with the RC” (see McPherson, ¶ 0036-0037, 0042-0043, 0047, 0053-0056, and 0078, figure 2, units 200, 202, 204, and 216, figure 3, unit 300 and 306, and figure 5).
Regarding claim 5, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “apparatus of claim 1, wherein the processor is implemented in a component of the audio system configured to wirelessly communicate with the RC” (see McPherson, ¶ 0036-0037, 0042-0043, 0047, 0053-0056, and 0078, figure 2, units 200, 202, 204, and 216, figure 3, unit 300 and 306, and figure 5).
Regarding claim 6, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “apparatus of claim 1, wherein the at least one characteristic comprises frequency response” (see McPherson, ¶ 0129 in view of Rivlin, column 5, line 49 - column 6, line 12 and figure 6, unit 606).
Regarding claim 10, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “apparatus of claim 1, wherein the at least one characteristic is an average characteristic derived from characteristics of plural microphones of respective RCs” (see McPherson, ¶ 0128-0129 in view of Rivlin, column 5, line 49 - column 6, line 12 and figure 6, where it is taught to average multiple microphones measurements of the room responses to obtain an average room response, and the combination makes obvious to apply frequency correction to any of the microphones using its associated characteristic, such that the combination makes obvious the average of the characteristics when applied to two or more measurements of the room response).
Regarding claim 11, see the preceding rejection with respect to claim 1 above.  The combination of McPherson, Nackvi, and Rivlin makes obvious the apparatus of claim 1, and for the same reasons makes obvious the instant method, where it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify McPherson with the teachings of Rivlin for the purpose of providing microphone equalization and improving the measured room response (see McPherson, ¶ 0129 in view of Nackvi, ¶ 0052-0053, and further in view of Rivlin, column 5, lines 40-48).
Therefore, the combination of McPherson, Nackvi, and Rivlin makes obvious:
“A method, comprising: 
receiving from a remote commander configured to wirelessly control an entertainment device an identification (ID);” (see McPherson, ¶ 0053, 0055-0058, 0072, and 0077, figure 3, units 300, 306, 308, and 310, figure 4, and figure 5, unit 522, where a controller device (CR) is the remote commander (RC), such as a smartphone, the RC has a microphone to detect sound, and the control device uses a network interface to send commands, such as volume control and audio playback control to the playback device; additionally, see McPherson, ¶ 0103-0114 and 0129, and figure 8, in view of Nackvi, ¶ 0052, and further in view of Rivlin, column 5, lines 38-65 and figure 6, makes obvious that the apparatus comprising the playback device outputs audio content and the RC, such as the smartphone, detects the playback and the playback device stores detected audio as file for further processing, where it is obvious to use an associated ID with the smartphone to enable the correct application of microphone correction information);
“using the ID, identifying at least one characteristic of at least one microphone of the RC; and” (see McPherson, ¶ 0129 in view of Nackvi, ¶ 0052-0053, and in view of Rivlin, column 5, line 49 - column 6, line 12 and figure 6, where it is obvious to retrieve the microphone characteristic using the associated ID); and
“using the characteristic to calibrate an audio system at least in part by flattening a response curve of the microphone.” (see McPherson, ¶ 0102 and 0129-0130, in view of Nackvi, ¶ 0052-0053, where the audio system is calibrated to the determined room response by flattening the microphone frequency response through a microphone equalization or correction).
Regarding claim 12, see the preceding rejection with respect to claim 11 above.  The combination makes obvious the “method of claim 11, wherein the method is implemented by a smart device configured to wirelessly communicate with the RC” (see McPherson, ¶ 0036-0037, 0042-0043, 0047, 0053-0056, and 0078, figure 2, units 200, 202, 204, and 216, figure 3, unit 300 and 306, and figure 5).
Regarding claim 13, see the preceding rejection with respect to claim 11 above.  The combination makes obvious the “method of claim 11, wherein the method is implemented by a component of the audio system configured to wirelessly communicate with the RC” (see McPherson, ¶ 0036-0037, 0042-0043, 0047, 0053-0056, and 0078, figure 2, units 200, 202, 204, and 216, figure 3, unit 300 and 306, and figure 5).
Regarding claim 14, see the preceding rejection with respect to claim 11 above.  The combination makes obvious the “method of claim 11, wherein the at least one characteristic comprises frequency response” (see McPherson, ¶ 0129 in view of Rivlin, column 5, line 49 - column 6, line 12 and figure 6, unit 606).
Regarding claim 19, see the preceding rejection with respect to claims 1 and 11 above.  The combination of McPherson, Nackvi, and Rivlin makes obvious the apparatus of claim 1 and the method of claim 11, and for the same reasons makes obvious the instant method, where it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify McPherson with the teachings of Rivlin for the purpose of providing microphone equalization and improving the measured room response (see McPherson, ¶ 0129 in view of Nackvi, ¶ 0052-0053, and further in view of Rivlin, column 5, lines 40-48).
Therefore, the combination of McPherson, Nackvi, and Rivlin makes obvious:
“An apparatus comprising: 
at least one processor configured with instructions to:” (see McPherson, ¶ 0036-0037 and figure 2, units 200, 202, and 204, where the playback device is an apparatus programmed with instructions to perform the following):
“identify, using an identification of a remote commander (RC) of an entertainment device, at least one characteristic of a microphone on the RC;” (see McPherson, ¶ 0053, 0055-0058, 0072, and 0077, figure 3, units 300, 306, 308, and 310, figure 4, and figure 5, unit 522, where a controller device (CR) is the remote commander (RC), such as a smartphone, the RC has a microphone to detect sound, and the control device uses a network interface to send commands, such as volume control and audio playback control to the playback device; additionally, see McPherson, ¶ 0103-0114 and 0129, and figure 8, in view of Nackvi, ¶ 0052, and further in view of Rivlin, column 5, lines 38-65 and figure 6, makes obvious that the apparatus comprising the playback device outputs audio content and the RC, such as the smartphone, detects the playback and the playback device stores detected audio as file for further processing, where it is obvious to use an associated ID with the smartphone to enable the correct application of microphone correction information); and 
“calibrate an audio system using the microphone at least in part by compensating for the at least one characteristic in calibration signals generated by an audio system and represented in output of the microphone.” (see McPherson, ¶ 0129 in view of Nackvi, ¶ 0052-0053, and further in view of Rivlin, column 5, line 49 - column 6, line 12 and figure 6, where it is obvious to retrieve the microphone characteristic using the associated ID; and see McPherson, ¶ 0102 and 0129-0130, in view of Nackvi, ¶ 0052-0053, where the audio system is calibrated to the determined room response by flattening the microphone frequency response through a microphone equalization or correction).
Regarding claim 20, see the preceding rejection with respect to claim 19 above.  The combination makes obvious the “apparatus of claim 19, wherein compensating for the at least one characteristic comprises flattening a response curve associated with the output of the microphone” (see McPherson, ¶ 0129 in view of Nackvi, ¶ 0052-0053, and in view of Rivlin, column 5, line 49 - column 6, line 12 and figure 6, where it is obvious to retrieve the microphone characteristic using the associated ID and flatten the response of the microphone through equalization).

Claims 7-9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of McPherson, Nackvi, and Rivlin as applied to claims 1 and 11 above, and further in view of Nowak, US 2022/0030360 A1 (previously cited).
Regarding claim 7, see the preceding rejection with respect to claim 1 above.  The combination of McPherson, Nackvi, and Rivlin makes obvious the apparatus of claim 1, wherein the characteristic is a frequency response.  The combination does not appear to teach “the at least one characteristic comprises sensitivity”.
 Nowak discloses a microphone capsule and methods for calibrating a microphone array, where the measured frequency or phase response of a respective microphone capsule is stored therein (see Nowak, abstract).  The microphone capsule has a memory element that stores the measured frequency and/or phase values at different frequencies (see Nowak, ¶ 0018 and 0021, figure 1, unit U1, and figure 4).  Additionally, Nowak teaches that the measured microphones are more easily corrected to have small sensitivity tolerances by reading out the measured values and configuring an adaptive filter to correct any individual microphone capsule (see Novak, ¶ 0025 and 0030).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of McPherson, Nackvi, and Rivlin with the teachings of Nowak for the purpose of simplifying production and/or calibration of the microphone (see Nowak, ¶ 0022).
Therefore, the combination of McPherson, Nackvi, Rivlin, and Nowak makes obvious the “apparatus of claim 1, wherein the at least one characteristic comprises sensitivity” (see Novak, ¶ 0025 and 0030).
Regarding claim 8, see the preceding rejection with respect to claims 1 and 7 above.  The combination of McPherson, Nackvi, and Rivlin makes obvious the apparatus of claim 1, wherein the characteristic is a frequency response.  The combination does not appear to teach “the at least one characteristic comprises phase response”.
For the same reasons as stated above with respect to claim 7, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of McPherson, Nackvi, and Rivlin with the teachings of Nowak for the purpose of simplifying production and/or calibration of the microphone (see Nowak, ¶ 0022).
Therefore, the combination of McPherson, Nackvi, Rivlin, and Nowak makes obvious the “apparatus of claim 1, wherein the at least one characteristic comprises phase response” (see Novak, ¶ 0021 and 0030).
Regarding claim 9, see the preceding rejection with respect to claim 1 above.  The combination of McPherson, Nackvi, and Rivlin makes obvious the apparatus of claim 1, wherein the microphone characteristic has been measured.  However, the combination does not appear to teach all the features wherein “the at least one characteristic is determined after a microphone capsule associated with the at least one microphone is integrated into a mechanical assembly and coupled with a pre-amp and analog to digital converter (ADC) that are part of the microphone”. 
As stated above with respect to claim 7, Nowak discloses a microphone capsule and methods for calibrating a microphone array, where the measured frequency or phase response of a respective microphone capsule is stored therein (see Nowak, abstract).  With respect to the instant claim, Nowak teaches digital microphone capsules that comprises the memory element, a pre-amp, such as the amplifier element Q1, and an ADC (see Nowak, ¶ 0018 and 0024, figure 5b, units 200’, ADC, Ct, Q1, and U1).  Here the digital microphone is measured and a programming device programs the microphone characteristics into the memory element (see Nowak, ¶ 0024 and figure 5b, units 200’, U1, and 510’).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of McPherson, Nackvi, and Rivlin with the teachings of Nowak for the purpose of simplifying production and/or calibration of the microphone (see Nowak, ¶ 0022).
Therefore, the combination of McPherson, Nackvi, Rivlin, and Nowak makes obvious the “apparatus of claim 1, wherein the at least one characteristic is determined after a microphone capsule associated with the at least one microphone is integrated into a mechanical assembly and coupled with a pre-amp and analog to digital converter (ADC) that are part of the microphone.” (see Nowak, ¶ 0018 and 0024, and figure 5b, units 200’, ADC, Ct, Q1, U1, and 510’).
Regarding claim 15, see the preceding rejection with respect to claims 11 and 7 above.  The combination of McPherson, Nackvi, and Rivlin makes obvious the method of claim 11, and for the same reasons as stated above with respect to claim 7, where it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of McPherson, Nackvi, and Rivlin with the teachings of Nowak for the purpose of simplifying production and/or calibration of the microphone (see Nowak, ¶ 0022).  
Therefore, the combination makes obvious the “method of claim 11, wherein the at least one characteristic comprises sensitivity” (see Novak, ¶ 0025 and 0030).
Regarding claim 16, see the preceding rejection with respect to claims 11 and 8 above.  The combination of McPherson, Nackvi, and Rivlin makes obvious the method of claim 11, and for the same reasons as stated above with respect to claim 8, makes obvious the instant method, where it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of McPherson, Nackvi, and Rivlin with the teachings of Nowak for the purpose of simplifying production and/or calibration of the microphone (see Nowak, ¶ 0022).  
Therefore, the combination makes obvious the “method of claim 11, wherein the at least one characteristic comprises phase response” (see Novak, ¶ 0025 and 0030).
Regarding claim 17, see the preceding rejection with respect to claims 11 and 9 above.  The combination of McPherson, Nackvi, and Rivlin makes obvious the method of claim 11, and for the same reasons as stated above with respect to claim 9, makes obvious the instant method, where it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of McPherson, Nackvi, and Rivlin with the teachings of Nowak for the purpose of simplifying production and/or calibration of the microphone (see Nowak, ¶ 0022).  
Therefore, the combination makes obvious the “method of claim 11, wherein the at least one characteristic is determined after a microphone capsule associated with the at least one microphone is integrated into a mechanical assembly and coupled with a pre-amp and analog to digital converter (ADC) that are part of the microphone” (see Nowak, ¶ 0018 and 0024, and figure 5b, units 200’, ADC, Ct, Q1, U1, and 510’, where the digital microphone is measured and a programming device programs the microphone characteristics into the memory element).

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the 35 USC 112 rejections are overcome.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MiniDSP, "Acoustic Measurement Tools: UMIK-1" (previously cited) (webpage from 2016 retrieved from archive.org), discloses a calibrated microphone using USB plug and play (see pp. 1-2), where a unique calibration file is downloadable from MiniDSP.com using the serial number of the microphone (see p. 3).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528. The examiner can normally be reached Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel R Sellers/Examiner, Art Unit 2653